PER CURIAM.
The appellant was indicted for the crime of rape. He was tried before a jury and *773found guilty with a recommendation mercy. He was adjudicated guilty and sentenced to life imprisonment. This appeal is from that judgment and sentence. of
The only point presented on appeal urges that the trial judge erred in denying appellant’s motion for a directed verdict of not guilty at the conclusion of the State’s case, because -the evidence was not sufficient to sustain a finding that the act was done against the will of the prosecutrix. The record reveals that the rape was accomplished at gun point during the perpetration of a robbery. There was abundant evidence that the victim was in fear of her life during the robbery and the assault. She was physically injured by appellant during the attempts preliminary to the penetration. We hold that the evidence clearly establishes that the victim submitted against her will and in order to save her life. There is no requirement that a victim of rape must resist as long as strength endures. Thomas v. State, Fla.1964, 167 So.2d 309.
Affirmed.